DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  Claim 22 stands allowed.

2.  With regard to applicant’s amendments to claims 1 and 21, the concept of a first and second confidence levels/scores can be broadly interpreted as determining levels of vehicle operation.  Meaning, one confidence level/score can merely be determining if the user is in the car, while a second score can be that the vehicle is actually moving.  Adding them together, one skilled sees that when the user is in the car but the vehicle is NOT moving yields a very low confidence level/score that the user is operating the vehicle.  In contrast, a user in the car with the vehicle’s speed being over 0mph yields a very high confidence level/score that the vehicle is being operated/driven.
Thusly, any teaching(s) putting forth the concepts above would read on the amendment.

3.  Note that the examiner has re-arranged the order in which the rejection is written.  It is now Hatton, then Park, then Geisler.   The examiner believes this provides for a better flow since Hatton teaches the majority of the claim, Park adds in secondary context parameters and Geisler supports multiple context parameters/confidences.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatton US 2014/0098008 and further in view of Park US 2017/0334457 and Geisler et al. US 2004/0088084.
As per claim 1, Hatton US 2014/0098008 teaches a system for presenting at least one user interface to a user of the system, the system comprising: 
a wearable heads-up display ("WHUD") – figure 2a shows a WHUD; 
at least one processor (figure 2b shows CPU #236 as part of the system); 
a non-transitory processor-readable medium communicatively coupled to the at least one processor (Figure 2b shows the CPU and Memory which will store the steps that are executed in figures 3-4, 6, etc.), 
wherein the non-transitory processor-readable medium stores processor-executable instructions that, when executed by the at least one processor, cause the system to: 
generate, by the at least one processor, a confidence score indicating a level of confidence that the user is operating a vehicle in response to a first portion of user context data, satisfying a first threshold indicating that the user is operating a vehicle (which could be interpreted as first portion of context data) (Figure 3 shows #304 that the User’s Glasses have connected (or not connected) to the vehicle’s VCS, which reads on a “confidence” that the user is in the vehicle and may be operating (or about to operate) the vehicle.   From Para #36, which teaches the device has an Accelerometer/Gyro that can sense if/when the vehicle is moving):  The smart lens eyewear system may provide data received from camera 206 or motion sensor 230 to the VCS for processing a message to transmit to the smart lens eyewear for graphic display on respective eyewear lenses 208 and/or 210.; and 
[0041] The smart lens eyewear device 202 may include a movement sensor 230 that may be provided on or in the frame for measuring driver orientation to determine the activity or amount of information that may be sent to the driver. The movement sensor 230 may include, but not limited to the use of an accelerometer, a magnetometer, or a gyroscope, among other options. An accelerometer may measure acceleration in a single and multi-axis model to detect magnitude and direction of the driver's orientation. A magnetometer is a measuring device used to measure the strength or direction of magnetic fields, and thus used to detect driver's orientation. A gyroscope is a device for measuring or maintaining orientation based on the principles of angular momentum which can also be used to detect the driver's orientation. The movement sensor 230 can be used as an input when determining the amount or activity of information being transmitted to the driver by measuring how much the driver is turning or moving their head. An alternative to determine head position and orientation of driver may be with the integration of an external dash mounted position system. The external dash mounted system may include, but not limited to, the use of a camera, infrared projector, and/or a processor that may track the movement of objects. The external dash mounted position system may transmit data to the VCS or smart lens eyewear device for determining the amount or activity of information being transmitted to the driver. If it is determined that the driver may be overstimulated, the VCS may limit messages sent to the smart lens eyewear device 202. 
	See also the following from Hatton which teach understanding if the vehicle is being operated:
[0002] Modern advances in vehicle computing technology provide many entertaining and useful features for a current vehicle operator, known as a driver. From on-demand radio to turn-by-turn directions, today's driver can access useful computing and data solutions. Wearable visual aid products provide avenues of information presentation to a driver. Prior art wearable systems and methods for visual augmentation includes the following.

[0040] Another example of minimizing driver visual-manual interaction with nomadic devices includes mobile cell phone use. Typically when a driver gets a phone call while operating their vehicle, they usually have to look down at either their mobile cell phone or if their vehicle is equipped with BLUETOOTH technology they can view the telephone number on either an infotainment display or instrument panel. Either way the driver may remove their eyes from the road to view who is calling. In FIG. 2A an exemplary embodiment is shown to have caller identification 218 displayed on the eyewear lens 208 letting the driver know who is calling without removing their line of sight off the road.

HATTON claim 1:    A processor operably programmed and configured to: receive information from one or more vehicle modules for display to a vehicle operator, process the information into a format suitable for display to a driver on eyeglasses; and communicate processed information to a transceiver for wireless communication to one or more eyeglasses for display thereon.

satisfying a first threshold indicating that the user is operating the vehicle (Hatton teaches if the glasses are connected to the VCS, which indiates the user is in the vehicle and Paragraphs below teaches the user is operating the vehicle) AND after the at least one processor determines that the user is operating a vehicle, restrict, by the system, presentation of “data” to the user.
 [0036] FIG. 2A illustrates an exemplary embodiment of a wearable heads-up display in the form of a smart lens eyewear system 200 integrated with a vehicle computing system. It should be noted that the information transmitted to a smart lens eyewear in FIG. 2A is not limited to what is disclosed in this illustrative example and that VCS information or other vehicle modules and systems information being delivered to the driver can be configured for display on the smart lens eyewear device 202. The smart lens eyewear device may be, but not limited to, a pair of eye glasses used as sun glasses, prescription glasses, and/or driving glasses with features like auto-dimming lenses, designed for integration with a VCS. Other devices that could be compatible with the embodiments disclosed herein may include, but not limited to, head mounted miniature screen, pico projection, dashboard mounted device providing heads up display capability, which may or may not be in communication with a driver wearable motion detector, ect. It should also be noted that the driver may limit the amount or activity of information that may be displayed on the smart lens eyewear device 202. The VCS may also limit the amount or activity of information being transmitted to the smart lens eyewear device 202 in certain situations. As shown in FIG. 2A, a smart lens eyewear system 200 may include smart lens eyewear device 202 coupled to a VCS via wired link, for example, a parallel bus or a serial bus such as a Universal Serial Bus (USB). A wireless link connection 204 may include, for example, a BLUETOOTH connection or a WiFi connection to the VCS. The connection may function to transmit data and/or commands to and from the smart lens eyewear device 202 to the VCS. The smart lens eyewear system may provide data received from camera 206 or motion sensor 230 to the VCS for processing a message to transmit to the smart lens eyewear for graphic display on respective eyewear lenses 208 and/or 210. The VCS may be configured to receive driver input defining driver instructions for controlling one or more functions of the vehicle. In response to the driver input, the VCS may be configured to present to the smart lens eyewear 200 displays of vehicle function identified by graphics in the eyewear lenses 208 and/or 210.
[0037] An illustrative embodiment of projected transparent or translucent displays in the smart lens eyewear device 202 may include, but not limited to: navigation address or street name highlight feature 212, navigation turn by turn feature 214 and 222, vehicle speedometer 216, caller identification 218, vehicle diagnostic messages 220, vision system object detection notice 224 and virtual images 226 and 228 that overlay on the real world.
NOTE that Hatton does teach gauging the amount or activity of information (#604) that is sent to the driver, which would include anything regarding the vehicle (ie. is it stopped, moving, speed, direction, etc.).  All can be used to determine if the vehicle is being operated.
	But is silent on 
at least one user context sensor communicatively coupled to the at least one processor; and 
received from the at least one user context sensor;
responsive to the first portion of the user context data satisfying the first threshold, select (by the processor) at least a second portion of the user context data, 
select, by the at least one processor, at least a second portion of the user context data; 
responsive to the at least second portion of the user context data being selected, 
update by the at least one processor, the confidence score in response to at least at least second portion of the user context data satisfying at least a second threshold indicating that the user is operating the vehicle, and
responsive to the confidence score being updated, 
(restrict) presentation of the at least one user interface to the user.
Note that Hatton teaches disabling data being sent but does not teach disabling an interface.  Nor does he teaches user/driver context, although as indicated above, he does understand if/when the user is in the vehicle OR operating the vehicle (which could be broadly interpreted as 1st context data).
With regard to “..select, by the at least one processor, at least a second portion of the user context data” AND “…determine by the at least one processor if the at least second portion of the user context data satisfies at least a second threshold indicating that the user is operating the vehicle, responsive to the at least second portion of the user context data being selected”, at least Park US 2017/0334457 teaches monitoring vehicle operating status (as to if the vehicle is stationary or moving if in gear, etc., which is interpreted as a second portion of context data), hence one skilled sees that a vehicle’s movement and gear selection can be monitored which would dovetail with Hatton’s understanding as to IF the user was already in the vehicle 
[0070] For instance, the vehicle processing system 420 may determine the vehicle operating status by identifying the current gear position of the vehicle. As an example, the vehicle processing system 420 may determine that the vehicle operating status of the vehicle is stationary or not moving if the vehicle's gear is in the parking position. In some cases, the vehicle processing system 420 may determine the vehicle operating status, such as a speed or direction of the vehicle, based on data received from speed sensors and accelerometers in the vehicle. In some implementations, the vehicle processing system 420 may also determine other conditions such as, for example, vehicular lighting conditions, application-specific use conditions, a number of passengers in the vehicle, and engine conditions, when determining the vehicle operating status. Vehicular lighting conditions may include for example, conditions indicating the internal and external light(s) status of the vehicle.

See also Park’s Abstract and Para’s #4-5 and 9 below which teach determining operational status of the vehicle AND even rules to allow/restrict operation of applications/interfaces:
[Abstract]  Enabling or disabling vehicle applications for execution is described. When a request to execute an application is received by a vehicle processing system or a change in the operational status of a vehicle is detected, the vehicle processing system may obtain classification data classifying the application and the current operational status of the vehicle. The classification data may indicate an application type of the application and the types of vehicle operation statuses that the application can be executed under. Based on the classification data, vehicle operation status, and one or more rules, the vehicle processing system may determine whether to enable execution of the application or deny execution of the application in the vehicle.
[0004] This disclosure generally describes a system and method for controlling execution of vehicle applications when a vehicle is being operated by a driver.
[0005] Innovative aspects of the subject matter described in this specification include, in some implementations, a computer-implemented method to perform actions. The actions include receiving an indication to execute an application in a vehicle, obtaining classification data associated with the application, determining, by a vehicle processor, an operating status of the vehicle, and determining, by the vehicle processor, whether to execute the application based on the operating status of the vehicle, the classification data associated with the application, and one or more execution rules. In response to determining to execute the application based on the operating status of the vehicle, the classification data associated with the application, and the one or more execution rules, executing the application in the vehicle is transmitted.
[0009] In some implementations, determining, by a vehicle processor, an operating status of the vehicle comprises one or more of: determining a gear the vehicle is operating in; determining a movement or speed of the vehicle; and determining a number of passengers in the vehicle.
Thusly, one skilled sees a second confidence score and the confidence score being updated – ie. Hatton makes the vehicle aware that the user is at least in said vehicle while Park takes into account multiple IF the vehicle is being operated (which is a second score that would be added to Hatton’s “is the user located in the car” confidence score).   Furthermore, the examiner notes that Geisler (Para’s #13 and #21) takes into account many additional parameters (ie. confidence parameters) and his Figure 1 shows many different inputs being collected by the computer #102, ie. such as understanding vehicle speed, if in reverse, if turning or merging into a lane, if ABS has been engaged, etc..  Hence Park’s secondary confidence parameter(s) regarding vehicle movement provides a confidence level as to IF the user is operating the vehicle (ie. the vehicle is in actual motion).   
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it selects, by the at least one processor, at least a second portion of the user context data” AND “…determine by the at least one processor if the at least second portion of the user context data satisfies at least a second threshold indicating that the user is operating the vehicle, responsive to the at least second portion of the user context data being selected, to provide the ability to monitor multiple functions regarding if the vehicle is operational (so as to begin allowing/preventing certain functions from being used while driving).
NOTE:  See Adams et al. US 2002/0008625 (pertinent but not cited) who teaches status/alarm/notification information being sent directly to the WHUD :
[0045] “…The heads-up display 434 provides the individual wearing the sensor system 108 with an intelligent display that allows graphics and text to be displayed over a transparent window. The transparent window allows the wearer of the head-up display 434 to see messages thereon such as, for example, status information (e.g., temperature, remaining air, etc.) and alarms (e.g., evacuate now), while allowing the present environment to be seen. ..”
With regard to “at least one user context sensor communicatively coupled to the at least one processor” AND “received from the at least one user context sensor” AND “responsive to the first portion of the user context data satisfying the first threshold” AND “select, by the at least one processor, at least a second portion of the user context data” AND “update by the at least one processor, the confidence score in response to at least at least second portion of the user context data satisfying at least a second threshold indicating that the user is operating the vehicle” AND “responsive to the confidence score being updated” AND “(restrict) presentation of the at least one user interface to the user”, at least Geisler et al. US 2004/0088084 teaches determining disablement of various functions as based on the driver’s preference data and the driving workload and sensor data, which reads on (at least) a context of the user’s skill required to drive that route/location and disabling function(s) as based on that context.  For example, if a user is driving a mountainous road with many twists/turns, then the context is that the user needs to focus on driving and the system will turn off most/all of the extraneous functions such as radio, calling/texting, etc.:
A method for vehicle information and interaction management. The method comprises receiving vehicle feature data and driver preference data. The method also comprises receiving a driving workload estimate that is indicative of current and previously occurring conditions. A subroutine corresponding to at least one of the vehicle feature data is executed. The subroutine initiates the activation or disablement of a function of a vehicle and is responsive to the driver preference data and the driving workload estimate.   (Abstract, figures 1-2) 
	Furthermore, note that Geisler teaches thresholds (figure 2, right column) to determine if/when the worklevel is not managed (ie. if less than the threshold, it is ok to allow the user to perform the functions in the left column).   Geisler also teaches that the driving workload is based on “..input to the vehicle information and interaction manager” and that the workload estimate includes inputs regarding “vehicle and driving conditions”, hence a vehicle condition can be broadly interpreted as to IF the vehicle is being operated (ignition ON and in Drive) and the driving condition could that the vehicle is moving and its speed.   Thusly, one sees that Geisler can determine if the vehicle is being operated first and then prevent certain functions from being used.
	See also Geisler’s Para #13 below which teaches understanding of the vehicle being operated by a driver:
From Para #13:   For example, the length of time that the driver has been operating the vehicle may have been factored into the overall workload estimate 106.
Finally, see Geisler’s Figure 1 which shows many different inputs being inputted into the computer #102.  This can be modified to include Hatton’s “connected/not connected” parameter (first context data, first confidence score) and also Park’s vehicle operating parameters (second context data, second (or total) confidence score).   When taking all into account, a first confidence score would be based on if the user is located in the car (Hatton’s connected/not connected) and a second confidence score would be based on if the vehicle is moving, etc..
Note that Keany et al. US 2018/0215395 (Pertinent but not cited) teaches context-derived driver assistance (Abstract, figrues 1-2) and can turn on/off various functions as base on at least the driver who is operating the car (figures 3-4 and Para #35 teaches turning off 1st mode if the new driver is not the 1st driver, hence it will turn OFF the 1st driver’s modes/preferences and turn ON the 2nd driver’s modes/preferences).  Also see Takahashi et al. US 2004/0150674 (Pertinent but not cited) who teaches restricting in-car electronic device’s functions based on driving/driving load whereupon some functions in the menu are disabled and grayed out. 
   	[0004] Japanese Patent Application Laid-Open Publication No. 2001-033256 discloses an in-car electronic device whose functions are restricted depending on a driving load condition, specifically, some functions thereof are disabled while the vehicle is in motion and menu items of the disabled functions are displayed in gray.
Furthermore, the following pertinent but not cited references all teach versions of either understanding that the vehicle is being operated and/or restricting functions while the vehicle is being operated (all from the PTO 892’s of record):
a. Dietz Para #42
b. Gieseke Para #90
c. Babel Para’s #6, 23-24 and 28
d. Langley Para #15
e. Sales Para #47, 59 and claims 6 and 13
f. Baumer Abstract, Para’s #2, 7, 10, 26, 31-32 and claim 1
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that at least one user context sensor communicatively coupled to the at least one processor AND received from the at least one user context sensor AND responsive to the first portion of the user context data satisfying the first threshold AND select, by the at least one processor, at least a second portion of the user context data AND update by the at least one processor, the confidence score in response to at least at least second portion of the user context data satisfying at least a second threshold indicating that the user is operating the vehicle and responsive to the confidence score being updated AND (restrict) presentation of the at least one user interface to the user, to provide the ability to restrict various functions/interfaces based upon the user’s ability and the current environment/location (ie. first/second contexts and confidence scores) so as not to distract the driver when their full attention is required.

As per claim 14, the combo teaches claim 1 wherein the processor-executable instructions which when executed by the at least one processor cause the system to restrict presentation of the at least one user interface to the user cause the system to completely disable presentation of the at least one user interface to the user (Hatton teaches at least disabling how much data is sent to the user’s WHUD while Geasler teaches restricting an interface/function.   Note further that Keany and Takahashi taught disabling functions/interfaces too).



As per claim 21, this claim is rejected in its entirety as based on the rejection of claim 1.   Note further that Hatton teaches a “method” that comprises performing the functions outlined (see figures 3-4 and 6)




Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatton/Geisler/Park and further in view of Langley et al. US 2017/0245200
As per claim 4, the combo teaches claim 1 wherein the at least one user context sensor includes at least one inertial measurement unit ("IMU") (See HATTON who teaches an Accelerometer/Gyro that can sense motion – See also Para 41), the user context data includes captured user motion data from the at least one IMU, and the processor-executable instructions which when executed by the at least one processor cause the at least one processor to determine that the user of the system is operating a vehicle based on the user context data cause the at least one processor to: 
identify at least one of a velocity of the user, 
an acceleration of the user (Hatton teaches accelerometer, figure 2, #23), and 
head motions made by the user based on the captured user motion data (See Para #41 which discusses head motion/movement); and
[From Para #41}  “..The movement sensor 230 can be used as an input when determining the amount or activity of information being transmitted to the driver by measuring how much the driver is turning or moving their head. An alternative to determine head position and orientation of driver may be with the integration of an external dash mounted position system..”
83determine that the user of the system is operating a vehicle based on one or a combination of at least one of an acceleration of the user, and head motions made by the user (Hatton teaches that the Accelerometer/Gyro #230 and/or monitoring the driver’s head movements can determine that the user is operating the vehicle – this can be used to determine how much data should be sent to the user, see previous);
But is silent on   
identify at least one of a velocity of the user, 
a velocity of the user.
Hatton/Geisler do not teach determining the velocity of the user NOR using that to determine if the user is driving the vehicle.
At least Langley et al. US 2017/0245200 teaches a vehicle’s speedometer that can send a signal to a communication device whereupon the device will be prevented/restricted from performing calls/texts, etc..   Thusly, combining this velocity/speed feature with the previous prior art, one skilled sees that velocity/speed, acceleration and head movements can all be used to determine if a function should be disabled – Figure 1, #7 teaches testing if Velocity is greater than a Threshold:
A system and method for vehicle safety that automatically controls a communication device provided with a motion detection system which provides the motion of the vehicle to a micro-processing unit embedded in a communication device that disables certain functions of the communication device depending on the speed of the vehicle. The inventive system includes a sensor to detect vehicle motion and a set of instructions stored inside a non-volatile storage media coupled to processor. When a motion is detected, the system gets initiated and alters the functionality of the communication device depending upon the speed of the vehicle.   (Abstract)  
Claim 1. A vehicle safety system that automatically controls a communication device comprising: a motion detection system; wherein said motion detection system communicates the motion of the vehicle to said communication device. a processor communicatively coupled with the motion detection system, wherein said processor is capable of controlling a plurality of functions to or from said communication device. 
Schmidt US 2012/0021717 (pertinent but not cited) teachs a speed sensing phone that can be disabled when the velocity shows the phone user is driving
   [0004] Apparatus and methods for limiting or disabling portable communication devices such as mobile phones are known. It is also known to relate the disabling function to the sensed motion of a vehicle that the phone user is driving, using various direct and indirect methods for determining the speed of the phone as the vehicle moves
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that identify at least one of a velocity of the user AND a velocity of the user, to provide the ability to user many different manners in which to determine if the user is driving, such as acceleration, head movement, velocity/speed, etc..


As per claim 5, the combo teaches claim 4 wherein the processor-executable instructions which when executed by the at least one processor cause the at least one processor to determine that the user of the system is operating a vehicle based on one or a combination of at least one of a velocity of the user, an acceleration of the user, and head motions made by the user cause the at least one processor to perform at least one of*: 
determining that a velocity of the user exceeds a velocity threshold (See Langley above and Figure 2, #7); 
determining that an acceleration of the user exceeds an acceleration threshold (See Hatton – teaches using an acceleromter, which can be tested for if it exceeds a threshold similar to Langley in Figure 2, #7); 
and determining that the user's head is frequently directed towards at least one of straight ahead, towards a rear-view mirror of a vehicle, towards a side-view mirror of a vehicle, or towards a side window of a vehicle (Hatton teaches monitoring the user’s head movement which would inherently include any/all movements such as forward, side/read mirrors, etc..
	*Alternative Language (only one limitation need be found)



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatton/Geisler/Park and further in view of Barbera US 8,280,438
As per claim 19, the combo teaches claim 1 but is silent on wherein the processor-executable instructions when executed by the at least one processor further cause the system to: 
after the system restricts presentation of the at least one user interface to the user, receive, by the at least one processor, an unlock input from a user;  
88after the at least one processor receives the unlock input from a user, unrestrict, by the system, presentation of the at least one user interface to the user.
At least Barbera US 8,280,438 teaches a system that can disable function(s) in a car while a user is driving at/above a certain velocity/speed AND ALSO ALLOWS the user to override the restriction/disablement:
Claim 21. A system for controlling a portable electronic device having a plurality of functions and configured to be independent of a vehicle, comprising: a speed detection logic receiving data from a speed detector and communicating a signal indicative of a detected speed of the portable electronic device; a safety circuit receiving the signal indicative of the detected speed, the safety circuit including a threshold logic comparing the detected speed indicated by the signal to a threshold and generating a threshold signal, the safety circuit disabling one or more functions from the plurality of functions in response to the threshold signal, wherein processing of the threshold logic is not performed by the vehicle; and a consumer input logic communicating with the portable electronic device to receive input from a consumer of the portable electronic device, the input indicating a consumer preference relating to a selective activation of the safety circuit, and the input indicating a consumer preference relating to a selective override of the safety circuit disabling the one or more functions.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the processor-executable instructions when executed by the at least one processor further cause the system to after the system restricts presentation of the at least one user interface to the user receive, by the at least one processor, an unlock input from a user AND 88after the at least one processor receives the unlock input from a user, unrestrict, by the system, presentation of the at least one user interface to the user, to provide the ability for the user to override any/all interface restrictions (ie. there could be an emergency that requires use of a specific interface and the user can unrestrict that interface).


Allowable Subject Matter
A.  Claim 22 stands allowed.

B. The examiner believes a more favorable outcome may occur if the applicant amends as follows:
1.   Amend claims 1 and 21 with claim 14 and claim 19 and then either of claim 4 or 5 BUT removing the “at least one of”.  
Independent + (claim 4* or 5*) + claim 14 + claim 19
*remove “at least one of” to require all limitations

2. Another possibility, similar to the above, includes withdrawn claims AND the removal of “at least one of”: 
Independent claim +  (claim 2* or 4* or 5* or 6* or 8** or 10***) + claim 14 + claim 19
*remove “at least one of” to require all limitations
**claim 8 remove “at least two of” to require all limitations
***claim 10 does not use “at least one of”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414